Filed 2/27/20 by Clerk of Supreme Court

                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA


                                 2020 ND 45

In the Interest of G.L.D.
      ----------
Allen Koppy, State’s Attorney,                      Petitioner and Appellee
      v.
G.L.D.,                                          Respondent and Appellant



                                 No. 20190179

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Daniel J. Borgen, Judge.

AFFIRMED.

Per Curiam.

Allen M. Koppy, Morton County State’s Attorney, Mandan, ND, petitioner and
appellee.

Tyler J. Morrow, Grand Forks, ND, for respondent and appellant.
                              Interest of G.L.D.
                                No. 20190179

Per Curiam.

[¶1] G.L.D. appealed from a district court order denying his petition for
discharge from civil commitment as a sexually dangerous individual. G.L.D.
argues the district court’s findings of fact are insufficient to support its
conclusion that G.L.D. is likely to engage in further acts of sexually predatory
conduct which constitute a danger to the physical or mental health or safety of
others, see N.D.C.C. § 25-03.3-01(8), and that G.L.D. presently has serious
difficulty controlling his behavior, see Kansas v. Crane, 534 U.S. 407 (2002).
This Court retained jurisdiction under N.D.R.App.P. 35(a)(3) and remanded to
the district court with instructions that the district court make specific
findings of fact on whether G.L.D. is likely to engage in further acts of sexually
predatory conduct and whether G.L.D. presently has serious difficulty
controlling his behavior. In re G.L.D., 2019 ND 304, ¶ 8, 936 N.W.2d 539.

[¶2] The district court issued its additional findings on January 9, 2020, and
ordered G.L.D. remain civilly committed as a sexually dangerous individual.
After reviewing the district court’s additional findings, we summarily affirm
under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1